 In the Matter of LONG-BELL LUMBER COMPANYandINTERNATIONALASSOCIATION OF MACHINISTS LOCAL No. 1350, AFFILIATED WITH THEAMERICAN FEDERATION OF LABORIn the Matter of LONG-BELL LUMBER COMPANYandLUMBER & SAW-MILL WORKERS LOCAL 3-34, CHARTERED BY THE I. W. A., AFFILIATEDWITH THE CONGRESS OF INDUSTRIAL ORGANIZATIONSCases Nos. R-1320 and R-13P21, respectivelySUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESDecember 1, 1939On October 30, 1939, the National Labor Relations Board, hereincalled the Board, issued its Decision and Direction of Elections inthe above-entitled proceedings."'Pursuant to the Direction of Elec-tions, elections by secret ballot were conducted on November 15, 1939,under the direction and supervision of the Regional Director for theNineteenth Region (Seattle,Washington).On November 17, 1939,the Regional Director, acting pursuant to Article III, Section 9, ofNational Labor Relations Board Rules and Regulations-Series 2,issued and duly served upon the parties an Election Report on theelections.No Objections to the conduct of the ballot or the Elec-tion Report had been filed by any of the parties.As to the balloting and its results, the Regional Director reportedas follows :MACHINE SHOP EMPLOYEESTotal number eligible to vote______________________________36Total number of ballots cast______________________________36Total number of votes in favor of International AssociationofMachinists Local No. 1350-AFL ----------------------27Total number of votes infavor of Lumberand SawmillWorkers Local No. 2512-AFL ---------------------------1Total number of votes in favor of Lumber and SawmillWorkers Local No. 3--34-CIO ----------------------------8Total number of votes in favor of none of them ------------ NoneTotal number of blank ballots______________________________ NoneTotal number of void ballots______________________________ NoneTotal number of challenged votes__________________________ NoneTotal number eligible voters not voting____________________ None116 N. L.R. B. 892.18 N. L. R. B., No. 8.40 LONG-BELLLUMBER COMPANYREMAINING EMPLOYEES41Total number eligibleto vote______________________________452Totalnumber ofballots cast_____________________________427Total number of votes in favor of Lumber and SawmillWorkersLocalNo. 2512-AFL --------------------------168Total number of votes in favorofLumberand SawmillWorkers Local No. 3-34-CIO --------------------------250Total number of votes infavor of neither__________________5Total number of blank ballots____________________________NoneTotal number of void ballots_______________________________ NoneTotalnumber of challenged votes__________________________4Total number eligible voters not voting____________________25In the Decision and Direction of Elections previously referred to,the Board stated that upon the results of the election would dependin part the determination of the appropriate unit or units for thepurposes of collective bargaining.The Board stated therein :If the I. A. M. receives a majority of the votes cast by em-ployees in the machine shop they will constitute a separateappropriate unit and we will certify the I. A. M. as the repre-sentative thereof.In such event, if the Sawmill Union or theI.W. A. receives a majority of the votes cast by the remainingemployees, we will certify the winning union as the exclusive rep-resentative of an appropriate unit composed of such employees.Upon the entire record in the case, the Board makes the following:SUPPLEMENTAL FINDINGS OF FACTWe find that the employees in the machine shop of the Long-BellLumber Company at its Ryderwood, Washington, division, includingone woods mechanic, but excluding supervisory employees, and thoseemployees excluded by stipulations, constitute a unit appropriatefor the purposes of collective bargaining and that said unit will in-sure to employees of the Company the full benefit of their right toself-organizationand to collective bargaining and otherwise effectuatethe policies of the Act.We find that the remaining employees of the Long-Bell LumberCompany at its Ryderwood, Washington, division, excluding super-visory employees, and those employees excluded by stipulations, con-stitute a unit appropriate for the purposes of collective bargainingand that said unit will insure to employees of the Company fullbenefit of their right to self-organization and to collective bargainingand otherwise effectuate the policies of the Act.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following : 42DECISIONS OF NATIONAL LABOR RELATIONS BOARDSUPPLEMENTALCONCLUSIONS OF LAWThe employees in the machine shop of the Long-Bell LumberCompany at its Ryderwood, Washington, division, including onewoods mechanic, but excluding supervisory employees, and thoseemployees excluded by stipulations, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the National Labor Relations Act.The remaining employees of the, Long-Bell Lumber Company atitsRyderwood,Washington, division, excluding supervisory em-ployees, and those employees excluded by stipulations, constitute aunit appropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the National Labor Relations Act.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lationsAct, 49 Stat. 449, and pursuant to Article III, Sections 8and 9, of National Labor Relations Board Rules and Regulations-Series 2,IT IS HEREBY CERTIFIEDthat International Association of Machin-ists,Local No. 1350, has been designated and selected by a majorityof the employees in the machine shop of the Long-Bell LumberCompany at its Ryderwood, Washington, division, including onewoods mechanic, but excluding supervisory employees, and thoseemployees excluded by stipulations, as their representative for thepurposes of collective bargaining, and that pursuant to Section 9(a) of the Act, International Association of Machinists Local No.1350, is the exclusive representative of all such employees for thepurposes of collective bargaining with respect to rates of pay, wages,hours of employment, and other conditions of employment.IT Is HEREBY CERTIFIEDthat Lumber & Sawmill Workers, Local3-34, chartered by the International Woodworkers of America, hasbeen designated and selected by a majority of the remaining employeesof the Long-Bell Lumber Company at its Ryderwood, Washington,division, excluding supervisory employees, and those employees ex-cluded by stipulations, as their representative for the purposes of col-lective bargaining, and that pursuant to Section 9 (a) of the Act,Lumber & Sawmill Workers, Local 3-34, chartered by the Interna-tionalWoodworkers of America, is the exclusive representative of allsuch employees for the purposes of collective bargaining with respectto rates of pay, wages, hours of employment, and other conditionsof employment.